137 S.E.2d 823 (1964)
262 N.C. 491
STATE
v.
Horace ANDERSON.
No. 75.
Supreme Court of North Carolina.
September 23, 1964.
*824 T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
W. M. Styles, Asheville, for defendant appellant.
PER CURIAM:
The defendant raises two questions on this appeal: (1) Having placed the defendant on trial and failed to protect his constitutional rights, may the State try him for the second time for the same offense? (2) In case of a conviction and sentence at the second trial, is the defendant entitled to credit on the last sentence for the time he served under the first sentence?
This Court, in State v. White, 262 N.C. 52, 136 S.E.2d 205, answered both questions. The answer to the first question is, yes. The answer to the second question is, no.
In the trial below, we find
No error.